Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 6, 7, 10, 12-15, 18-20, 24-31 are pending.
Claims 2-4, 6, 10, 13-15, 18 and 19 have been amended and 26-31 are newly presented.
Claims 5, 8, 11, 16, 21-23 have been cancelled and claims 1, 9, 17, and 21 were previously cancelled. 

Response to Arguments
Applicant's arguments filed November 20, 2020, with regards to the specification objection have been fully considered. As the objected to language has been removed, the objection is moot. 
Applicant’s arguments with respect to the Section 112 rejection of claim 23 are moot in view of the cancellation of the claim. 
With regards to the remaining section 103 arguments, the arguments are moot as they do not apply to the new rejections necessitated by the amendments to the claims. 
Applicant’s arguments with respect to the Section 101 rejections are moot.  To the extent the arguments are directed to cancelled claims, the arguments are moot.  Applicant provides two arguments of note, that the claims are "directed to using a specific technique ... to solve a technological problem arising in computer networks” and that the claims cannot practically be preformed mentally. 
With regards to the argument that the claims are directed to a specific technique, via at least the receiving of current member certification information without human intervention, automatically capturing a screenshot of a website, parsing the current member certification information, and automatically transmitting a message, it is noted the technological improvement provided by the Voxathon LLC v. Alpine Elecs. Of America, Inc., No. 2:15-cv00562, Op. at 8-9 (E.D. Tex. Jan. 21, 2016). The inclusion of a generic computer to automate activity or behavior that has long existed does not suffice to meaningfully restrict the claims from preempting the abstract idea. Id. See also Every Penny Counts, Inc. v. Wells Fargo Bank, N.A., No. 8:11-cv2826, 2014 WL 4540319, at *5 (M.D. Fla. Sept. 11, 2014); KomBea Corp. v. Noguar LC, No. 2:13-CV-957, 2014 WL 7359049, at *1, 7 (D. Utah Dec. 23, 2014); and Am. Well Corp. v. Teladoc, Inc., No. 1:15-cv-12274, Op. at 10, 16–17 (D. Mass. June 13, 2016). While Applicant has argued that the need for automated verification is growing and the this process currently takes employee time and opens up to manual error, the courts have repeatedly and routinely pointed out that the “automatically” performing routine tasks “without human intervention” in the claims amounts to an effort to “automate or otherwise make more efficient" traditional methods or techniques that does not render them patent-eligible. American Well Corp. v. Teladoc, Inc., at *7.  Such “claims merely implement an old practice in a new environment.” See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016).
Applicant also argues that the claims further do not exclude all other ways of performing the alleged, abstract idea with a computer, and that this lack of preemption places the claims, at step one, squarely in the realm of patent-eligibility.  That is incorrect. "While preemption may signal 
Applicant also argues that the claims cannot be considered mental processes.  While that is true, it is again noted that the rejection has never asserted that the claims were considered mental processes.  As such, those arguments addresses a rejection not given and are immaterial to the prosecution of that case.  On the other hand, the claims are rejected as being directed to method of organizing human activity including commercial or legal interactions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2-4, 6, 7, 10, 12-15, 18-20, 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 13, 22 and 25 are substantially parallel in nature to claim 2. Accordingly, claims 2, 13, 22 and 25 are rejected as being directed towards ineligible subject matter based upon the same analysis. Representative claim 2 recites a certification verification process, including steps related to searching for member certification information, determining the validity of that certification information, storing records in a certification database, capturing screen shots of a record, and storing and transmitting data verifying the record. Therefore, the claim as a whole is directed to “certification verification process”, which is an abstract idea because it is a method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and 
This judicial exception is not integrated into a practical application. In particular, claims 2, 13, 22 and 25 recite the following additional elements: a processor and a computer readable medium. In this case, the additional elements individually or in combination do not integrate the exception into a practical application. The additional elements amount to merely reciting the words ‘‘apply it’’ or “automate it” (or an equivalent such as “automatically” or “without human intervention”) with the judicial exception, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  In particular, claim 2 is an instruction to automatically perform the verification processes described in the background of the specification using the claimed additional elements. “Applying Mayo/Alice step one, we agree with the district court that the claims of the asserted patents are drawn to the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory. The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions.” Content Extraction and Transmission v. Wells Fargo Bank, 776 F.3d 1343, 1347 (Fed. Cir. 2014).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 2, 13, 22 and 25 are directed to an abstract idea.
Claims 2, 13, 22 and 25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in combination recite well-understood, routine, and conventional activity; are merely being used to apply the abstract 
Dependent claims 3, 4, 6, 7, 10, 12, 14, 15, 18-20, 24, and 26-31 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3 and 14 further limits the abstract idea of “certification verification process” by introducing the element of receiving the certification information for the member by receiving a verification request including a member identifier of the member; determining the current member certification status by determining that the current member certification status is at least one of valid, active, expired, or includes a discrepancy; wherein the data pertinent to the current member certification status further comprises at least one of an address, adverse actions, or disciplinary actions; and update the member certification database with the current member certification status by adding the data pertinent to the current member certification status to the member certification database, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Rather, the storage of data is limited to a particular type of known technology generally.  Therefore, dependent claims 3 and 14 are also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “certification verification process” by introducing the element of add the data pertinent to the current member certification status to a blockchain distributed ledger, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Rather, the storage of data is limited to a particular type of known technology generally.  Therefore, dependent claim 4 is also non-statutory subject matter. 

Dependent claim 7 further limit the abstract idea of “certification verification process”  by introducing the element of changing in the current member certification status includes at least one of normal expiration, disciplinary action, administrative action, revocation, or pre-expiration, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 6, 7, and 15 are also non-statutory subject matter.
Dependent claims 8 and 16 further limits the abstract idea of “certification verification process”  by introducing the element of submitting the member credential to the website of the certifying organization by, submitting one or more requests to the website of the certifying organization, and parsing returned data to capture data pertinent to the current member certification status maintained by the certifying organization, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 8 and 16 are also non-statutory subject matter. 

Dependent claim 19 further limits the abstract idea of “certification verification process” by introducing the element of the distributed ledger providing a globally searchable database of individuals and their licenses that outputs a verification stored in the blockchain, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 11 and 19 are also non-statutory subject matter. 
Dependent claims 12 and 20 further limits the abstract idea of “certification verification process” by introducing the element of creating a comma separated values file for bulk uploads, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 12 and 20 are also non-statutory subject matter. 
Dependent claim 24 further limits the abstract idea of “certification verification process” by introducing the element of intelligently parse different identifiers of the member and match the different identifiers to reduce false negatives which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 24 are also non-statutory subject matter.
Dependent claim 26 further limits the abstract idea of “certification verification process” by introducing the element of the expiration date of member certification is after the current date, and 
Dependent claim 27 further limits the abstract idea of “certification verification process” by introducing the element of the expiration date of member certification is before the current date, and determining that the current member certification status is invalid, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 27 are also non-statutory subject matter.
Dependent claim 28 further limits the abstract idea of “certification verification process” by introducing the element of determining that the current member certification status is different from the member certification status previously stored in the member certification database, and automatically transmitting the message including at least the current member certification status by automatically transmitting, in response to the determination that the current member certification status is different from the member certification status previously stored in the member certification database, the message including at least the current member certification status, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 28 are also non-statutory subject matter.
Dependent claim 29 further limits the abstract idea of “certification verification process” by introducing the element of parsing the current member certification information to capture the data pertinent to the current member certification status maintained by the certifying organization by 
Dependent claim 30 further limits the abstract idea of “certification verification process” by introducing the element of aggregating structured and unstructured current member certification information for the member from a plurality of websites of a plurality of certifying organizations without human intervention, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 30 are also non-statutory subject matter.
Dependent claim 31 further limits the abstract idea of “certification verification process” by introducing the element of re-submitting the member credential to the website of the certifying organization at a predetermined time interval, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 31 are also non-statutory subject matter.
Dependent claims 3, 4, 6, 7, 10, 12, 14, 15, 18-20, 24, and 26-31 further recite the additional elements a blockchain distributed ledger, and a globally searchable database, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, claims 3, 4, 6, 7, 10, 12, 14, 15, 18-20, 24, and 26-31 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 13-15, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0178130 to Botz et al. in view of U.S. Patent Application Publication No. 2008/0282160 to Tonnison et al.
With regards to claims 1, 13 and 25, processor (paragraph [0028], “The computer system 100 contains one or more general-purpose programmable central processing units (CPUs) 101A, 101B, 101C, and 101D, herein generically referred to as the processor 101.”); and a computer readable medium comprising executable instructions that, when executed (paragraph [0029], “The main memory 102 is a random-access semiconductor memory, storage device, or storage medium for storing or encoding data and programs. In another embodiment, the main memory 102 represents the entire virtual memory of the computer system 100, and may also include the virtual memory of other computer systems coupled to the computer system 100 or connected via the network 130.”), cause the system to: 
receive certification information for a member (paragraph [0030], “The main memory 102 stores or encodes a service 150, groups 151, group membership requirements 152, group communication data 153, a verifier 154, a digital certificate for a service 156, and a person database 158.”); 
search for the member certification information in a member certification database (paragraph [0125], “Control then continues to block 1225 where the verifier 154 determines whether 
determine, based on a match of the member certification information in the member certification database, a member credential (paragraph [0125], “If the determination at block 1225 is true, then the clear text GUID 852 in all of the found record(s) in the person database 158 match the decrypted clear text GUID, so control continues to block 1230 where the verifier 154 determines whether all of the attributes in the found records in the person database meet all of the group membership requirements.”); 
submit the member credential to a website of a certifying organization (paragraph [0102], “In an embodiment, the verifier 154 investigates the proof of attributes by comparing the proof of attributes to the physical characteristics of the user who has personally and physically appeared.”; paragraph [0115], “Control then continues to block 1130, where (in response to the receipt of the clear text GUI 190, the encrypted GUID 198, the digital certificate for a person 199, the digital certificate for a service 156, and the group identifier from the service 150), the verifier 154 determines whether the digital certificate for a person 199 and the digital certificate for a service 156 are valid and determines whether the user meets the group membership requirements 152 for the group that is identified by the received group identifier, as further described below with reference to FIG. 12.”); 
receive, for the member, current member certification information from the website of the certifying organization without human intervention (paragraph [0116], “If the determination of block 1130 is true, then the digital certificate for a person 199 is valid, the digital certificate for a service 156 is valid, and the proven attribute values for the user meet the group membership 
…
parsing the current member certification information to capture data pertinent to a current member certification status maintained by the certifying organization, the data pertinent to the current member certification status comprising an expiration date of member certification (paragraph [0100], “In response to the receiving, the verifier 154 investigates the proof of the attributes. In an embodiment, the verifier 154 investigates the proof of the attributes by sending the proof of attributes to the purported source or issuer and receiving a response from the source or issuer that either states the proof of attributes are valid or not valid.”; paragraph [0101], “Examples of requirements specified by documentation standards include the dimensions, format, and type of content in the proof of attributes, such as the location of information within the proof of attributes, the font used by text printed on the proof of attributes, required signatures, the format and content of seals (raised or non-raised), holograms, the format and content of magnetic strips, or any portion, multiple, or combination thereof.”; paragraph [0121], “If the output of the cryptographic decryption cipher or process matches the public key 605 and the service identifier 610 and the current time and date is within the validity time period 615, then the digital certificate for the service 156 is valid.”);
compare the expiration date of member certification to a current date (paragraph [0121], “If the output of the cryptographic decryption cipher or process matches the public key 605 and the service identifier 610 and the current time and date is within the validity time period 615, then the digital certificate for the service 156 is valid.”); 
determine, based on the comparison of the expiration date of member certification to the current date, the current member certification status, is valid (paragraph [0121], “If the output of the cryptographic decryption cipher or process matches the public key 605 and the service identifier 610 
update the member certification information for the member in the member certification database with the current member certification status (paragraph [0126], “If the determination at block 1230 is true, then all of the attributes in the found records in the person database meet all of the group membership requirements, so control continues to block 1299 where the logic of FIG. 12 returns an indication of true to the invoker of the logic of FIG. 12, indicating that the digital certificate for the service 156 is valid, the digital certificate of the person 199 is valid, and that the values of the user's attributes meet all of the group membership requirements 152 necessary to become a member of the group 151.”); and 
automatically transmit, based on the update of the member certification information, a message including at least some of the current member certification status (paragraph [0076], “The user interface 300-2 includes a displayed message 310-2, which presents the membership requirements 152-1 (FIG. 2) of the group 151-1 (FIG. 2), which the attributes of the user 305-3 meet, but the attributes of the user 305-2 do not meet.”; paragraph [0097], “If the determination at block 915 is false, then the investigation found that the service 150 is not valid, so control continues to block 940 where the verifier 154 sends a rejection message to the service 150 without creating or sending a digital certificate for the service 156.”; paragraph [0126], “If the determination at block 1230 is true, then all of the attributes in the found records in the person database meet all of the group membership requirements, so control continues to block 1299 where the logic of FIG. 12 returns an indication of true to the invoker of the logic of FIG. 12, indicating that the digital certificate for the service 156 is valid, the digital certificate of the person 199 is valid, and that the values of the user's attributes meet all of the group membership requirements 152 necessary to become a member of the group 151.”).

parsing the current member certification information to capture data pertinent to a current member certification status maintained by the certifying organization (paragraph [0078], “The function of the Image Exporting Module 206 is to convert the intermediate format into an image stream that has graphic format acceptable to a destination file(s). The image stream is saved to the destination file(s) via an export utility tool. It should be noted to those skilled in the art that these functions can also be activated by voice command(s) or the combinations of keystroke(s)/mouse-click(s) and voice command(s).”; paragraph [0104], “In addition to exporting screen shots to the destination file, other information may be added to the destination file, such as time/date stamps, digital signatures, metadata, user-entered comments, encrypted data, processed screen captures and the like.”).
This part of Tonnison et al. is applicable to the system of Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by Botz et al. to include the method of automatic screenshotting as disclosed by Tonnison et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been 

With regards to claims 3 and 14, Botz et al. teaches the monitoring process comprises the following steps: 
receive the certification information for the member by receiving a verification request including a member identifier of the member (paragraph [0052], “In an embodiment, a GUID is a reference number that is unique in the context of the controller 196 or the service 150 that generates the GUID.”; paragraph [0100], “Control then continues to block 1010 where the verifier 154 receives the public key of the user, the clear text GUID, and the proof of attributes.”); 
determine the current member certification status by determining that the current member certification status is at least one of valid, active, expired, or includes a discrepancy (paragraph [0101], “In another embodiment, the verifier 154 investigates the proof of attributes by sending a request to the purported source, issuer, or creator of the proof of attributes, receiving a documentation standard from the source, issuer, or creator, and comparing the proof of attributes to the documentation standard.”; paragraph [0104], “The verifier 154 then stores the public key of the user into the public key 705, the user identifier into the user identifier 710, the time period during which the digital certificate for a person 199 is valid into the validity period 715, and the generated encrypted digital signature into the digital signature 720.”);
[wherein] the data pertinent to the current member certification status further comprises at least one of an address, adverse actions, or disciplinary actions (paragraph [0004], “A digital certificate (also called an identity certificate or a public key certificate) is an electronic document that uses a digital signature to bind together a public key with an identity, such as a person's name, organization, and address.”; paragraph [0101], “Examples of requirements specified by 
update the member certification database with the current member certification status by adding the data pertinent to the current member certification status to the member certification database (paragraph [0101], “If the verifier 154 determines that the proof of attributes meets the requirements specified by the documentation standard, then the proof of attributes is valid.”).

With regards to claims 6 and 15, Botz et al. teaches to automatically transmit the message including at least the current member certification status by automatically transmitting the message in response to a change in the current member certification status (paragraph [0109], “If the determination at block 1015 is false, then the proof of attributes is not valid, so control continues to block 1035 where the verifier sends a rejection message to the client computer system 132, and the verifier does not create the person certificate, does not store the public key and clear text GUID into the person database, and does not set the met flag in the person database.”; paragraph [0110], “Control then continues to block 1040 where the controller 196 at the client computer system 132 receives the rejection message and displays or otherwise presents the rejection message via the I/O device 182. Control then continues to block 1099 where the logic of FIG. 10 returns.”).

With regards to claim 7, Botz et al. teaches the change in the current member certification status includes at least one of normal expiration, disciplinary action, administrative action, revocation, or pre-expiration. (paragraph [0122], “If the output of the cryptographic decryption 

With regards to claim 24, Botz et al. fails to clearly teach intelligent identifier matching. However, Tonnison et al. teaches intelligently parse different identifiers of the member and match the different identifiers to reduce false negatives (paragraph [0130], “This digitized representation of the user's speech is fed into a speech recognition module at step 1203 that takes a determination at step 1204 as to whether the verbal commands issued by the user match a predefined list of DSC verbal commands. If a match is found, the screen is captured at step 1205, then the image(s) is automatically exported to a destination file(s) at step 1206.”). This part of Tonnison et al. is applicable to the system of Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing and gathering data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by Botz et al. to include the method of identifier matching as disclosed by Tonnison et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to Botz et al. in order to eliminating the tedious manual capturing process (see paragraph [0031] of Tonnison et al.).

With regards to claim 26, Botz et al. teaches wherein the expiration date of member certification is after the current date, and the instructions, when executed, cause the system to determine that the current member certification status is valid (paragraph [0122], “If the output of the cryptographic decryption cipher or process matches the public key 705 and matches the user identifier 710 and the current time and date is within the validity time period 715, then the digital 

With regards to claim 27, Botz et al. teaches wherein the expiration date of member certification is before the current date, and the instructions, when executed, cause the system to determine that the current member certification status is invalid (paragraph [0122], “If the output of the cryptographic decryption cipher or process matches the public key 705 and matches the user identifier 710 and the current time and date is within the validity time period 715, then the digital certificate for the person 199 is valid. If the output of the cryptographic decryption cipher or process does not match the public key 705 and the user identifier 710 or the current time and date is not within the validity time period 715, then the digital certificate for the person 199 is not valid.”).

With regards to claim 28, Botz et al. teaches wherein: the instructions, when executed, further cause the system to determine that the current member certification status is different from the member certification status previously stored in the member certification database (paragraph [0094], “If the determination at block 915 is true, then the investigation found that the services 150 are valid, so control continues to block 920 where the verifier 154 adds the received attributes 422 (the attribute identifiers, the associated logical operators, and the associated reference values) from the received group membership requirements 152-1, 152-2, and 152-3 to records in the person database 158 if the attributes are not already present in the person database 158. The verifier 154 further adds the received group membership requirements 152-1, 152-2, and 152-3 to the amalgamated group membership requirements 152 or updates the amalgamated group membership requirements 152.”), and 


With regards to claim 29, Botz et al. teaches wherein the instructions, when executed, cause the system to parse the current member certification information to capture the data pertinent to the current member certification status maintained by the certifying organization by extracting at least one of a class, an identifier, an element, an attribute, or a sequence of various selectors of the current member certification information (paragraph [0079], “In an embodiment, all members of the group possess, have achieved, or are described by the attributes specified by the attribute field 422; i.e., the group membership requirements are identical for all members. Thus, the attributes 422 are not identity information because the attributes 422 do not uniquely identify the members of the group in the same record (membership in a group does not uniquely identify a member). In various embodiments, the attributes 422 specify the acceptable, minimum, and/or maximum age, date of birth, gender, height, weight, nation, state, county, or zip code of residence or domicile, telephone exchange, citizenship, educational attainment, degree, school, driver's license, professional license, 

With regards to claim 30, Botz et al. teaches wherein the instructions, when executed, further cause the system to aggregate structured and unstructured current member certification information for the member from a plurality of websites of a plurality of certifying organizations without human intervention (paragraph [0035], “The verifier 154 stores the results of its verification process in the person database 158, which is further described below with reference to FIG. 8. Examples of documentary evidence include a driver's license card, a birth certificate, a school identification card, a passport, a transcript, a diploma, a certificate, or any other verifiable proof of attributes.”; paragraph [0086], “The example person database 158 includes records 802, 804, 806, 808, 810, 812, 814, 816, 818, 820, 822, 824, 826, 828, 830, 832, and 834, each of which includes a public key of a person 850, a clear text GUID of a person 852, an attribute identifier field 854, a logical operator field 856, a value field 858, and a met flag 860. The values of the public key of a person 850, the clear text GUID of a person 852, the attribute identifier field 854, the logical operator field 856, the reference value field 858, and the met flag 860 are associated with, and correspond to, each other in the same record.”).

Claim 4, 10, 18, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Tonnison et al. as applied to claim 2, 3, and 13 above, and further in view of U.S. Patent Application Publication No. 2017/0111175 to Oberhauser et al. 
With regards to claim 4, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly teach that 
However, Oberhauser teaches adding data pertinent to the current member certification status to a blockchain distributed ledger (paragraph [0005], “In some embodiments, a computer-implemented method is provided, comprising acts of: selecting a schema from a plurality of schemas for badges, the schema comprising a plurality of attributes; generating, according to the schema, a badge for use in attesting to an identity of a user, wherein the act of generating comprises: identifying a plurality of values, each value corresponding to an attribute of the plurality of attributes in the schema; generating at least one cryptographic proof for each value of the plurality of values; and identifying a trusted entity for verifying the plurality of values; and publishing the badge to a distributed ledger system.”; paragraph [0064], “In some embodiments, an attribute may include an item of personal data, a name for the item of personal data, and/or relevant metadata.”).
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verfications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of blockchain storage as disclosed by Oberhauser et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. as modified by Tonnison et al. in order to provide traceable verification data (see paragraph [0030] and [0066] of Oberhauser et al.).

With regards to claims 10 and 18, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly 
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verfications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of blockchain storage as disclosed by Oberhauser et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. as modified by Tonnison et al. in order to provide traceable verification data (see paragraph [0030] of Oberhauser et al.).

With regards to claim 19, Botz et al. teaches that the data communication system that may include one or more servers for storing content data including data pertinent to the current member certification status (see Figs. 1 and 2, and paragraph [0067]-[0070]), but fails to explicitly teach that 
This part of Oberhauser et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to storing verfications data from remote sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of credential data gathering as disclosed by modified Botz et al. to include the method of blockchain storage as disclosed by Oberhauser et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. as modified by Tonnison et al. in order to provide traceable verification data  (see paragraph [0030] of Oberhauser et al.).


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Tonnison et al. as applied to claims 2 and 13 above, and further in view of U.S. Patent Application Publication No. 2005/0065981 to Blinn et al.
With regards to claims 12 and 20, Botz et al. teaches the features of claims 2 and 13, but fails to explicitly teach creating a comma separated values file.  However, Blinn et al. teaches creating a comma separated values file for bulk uploads (paragraph [0038], “The search and listing component 305 will return all of the manufacturer's products that fit the criteria. Additionally, the search and listing component 305 enables a manufacturer to export its product specification data from the database 120 for a given product class in a variety of formats, including but not limited to, XLS 
This part of Blinn et al is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to data organization and data transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Botz et al. to include the CSV formatted bulk downloads as taught by Blinn et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Botz et al. and Tonnison et al. in order to make easy bulk downloading in a format compatible with a plurality of other systems (see paragraphs [0038]-[0042] of Blinn et al.).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Botz et al. in view of Tonnison et al. as applied to claims 2 and 13 above, and further in view of U.S. Patent Application Publication No. 10,484,355 to Levy et al.
With regards to claim 31, Botz et al. teaches determining a validity of data and a time for a certificate data, but fails to explicitly teach checking certificate data at a predetermined time interval.  However, Levy et al. teaches causing the system to re-submit the member credential to the website of the certifying organization at a predetermined time interval (col. 5, lines 28-36, “The certificate installation agent may evaluate the digital certificate 106 to periodically determine whether it is expiring or in response to a triggering event. For instance, the certificate installation agent may evaluate a digital certificate 106 at regular time intervals (e.g., every minute, every hour, every day, etc.) to determine whether the digital certificate 106 is set to expire.”). 
This part of Levy et al. is applicable to the system of modified Botz et al. as they both share characteristics and capabilities, namely, they are directed to data organization and data transfers. It .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2011/0010553 to Cahn discusses a system for on-line verification of various credentials.
U.S. Patent Application Publication No. 2002/0166049 to Sinn discusses a system that obtains and maintains real time certificate status.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624